DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kendal M. Sheets on 18 May 2022.
The application has been amended as follows: The amended limitation of, “in the user device” in claims 1 and 7 is removed.
Allowable Subject Matter
Claims 1-4, 6-10, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Kuo et al., USPN 10,257,229, discloses a method for providing access of an application to a user (column 6 lines 11-16), the method including receiving, by a processor, a captcha request from a user device (column 5 lines 48-57, column 14 lines 52-55), wherein the captcha request is received when a user tries to access a target application (column 5 lines 48-57, column 6 lines 11-16), identifying, by the processor, a set of IOT devices in a vicinity of the user device upon receiving the captcha request (column 6 lines 17-25), wherein the set of IOT devices are identified based on a location of the user device (column 10 lines 49-67, column 12 lines 40-53), identifying, by the processor, one or more actions associated with one or more IOT devices (column 6 lines 26-36, column 12 lines 53-55), from the set of IOT devices, wherein the one or more actions are identified upon analysis of the one or more lOT devices (column 12 lines 53-55), generating, by the processor, a captcha message on the user device, wherein the captcha message includes the one or more actions to be performed by the user (column 5 lines 48-57, column 12 lines 55-58), verifying, by the processor, one or more results received from the one or more IOT devices (column 5 lines 57-61, column 12 lines 59-67), wherein the one or more results are received based on the one or more actions performed by the user in real-time (column 1 lines 38-51, column 13 lines 18-44), and providing, by the processor, an access of the target application to the user on the user device based on the validation of the one or more results (column 5 lines 61-67, column 6 lines 11-16, column 13 lines 45-53, column 15 lines 7-19). Kuo does not disclose determining, by the processor, capabilities and disabilities associated with the user, based on a profile of the user or the one or more actions being identified based on the capabilities and the disabilities determined for the user. Piccolotto et al., USPN 2017/0180348, discloses a captcha using an IOT method (0011), similar to that of Kuo, and further discloses determining capabilities and disabilities associated with the user based on a profile of the user (0024, 0036) and the one or more actions being identified based on the capabilities and the disabilities determined for the user (0036, 0054). It would have been obvious for one of ordinary skill in the art, prior to the effective filling date, to implement the disabilities accommodations taught by Piccolotto in the method of Kuo for the motivation of allowing disabled users access to the systems of Kuo. Neither Kuo nor Piccolotto disclose the captcha request including data specifying a difficulty level for the user to perform actions. The examiner takes official notice that it is well known in the art for a challenge to have a difficulty level. It would have been obvious for one of ordinary skill in the art, prior to the effective filling date, to have the captcha challenge of Kuo in view of Piccolotto vary based on difficulty level for the motivation of improved security for high values data. Neither Kuo nor Piccolotto disclose that the actions are identified upon analysis of interactions of the IOT devices with the user device based on the difficulty level requested in the captcha request. It would not have been obvious for one of ordinary skill in the art, prior to the effective filling date, to add this limitation to the method of Kuo without the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 31 January 2022, have been fully considered and are persuasive.
References Cited
Du et al., USPN 2016/0006744, discloses a captcha system implementing difficulty levels (0225), but does not disclose an analysis of interactions of IOT devices with a user device based on the difficulty level requested in the captcha request.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434